Citation Nr: 1501820	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for asbestosis.

2. Entitlement to service connection for a lung disorder, to include asbestosis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for asbestosis.

In this regard, the Veteran's claim for service connection for asbestosis was previously denied in an April 2007 rating decision; however, the record shows additional diagnoses of lung disorders, to include chronic obstructive pulmonary disease (COPD), small airway obstructive disease, and asthma.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.") A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record).

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen. Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra, at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for asbestosis.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for asbestosis pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a lung disorder, to include asbestosis.

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing has been associated with the record on appeal.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  The Veteran also submitted additional evidence in November 2014 that was not accompanied by a waiver of AOJ consideration.  However, as the Board's decision to reopen his claim for service connection for asbestosis is completely favorable, and the AOJ will have the opportunity to consider such evidence in the readjudication of his remanded claim, no prejudice results to him in the Board considering such evidence at this time.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a copy of the August 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a lung disorder, to include asbestosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in April 2007, the RO denied entitlement to service connection for asbestosis; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year of the issuance of the rating decision.

2.  Evidence added to the record since the final April 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asbestosis.



CONCLUSIONS OF LAW

1. The April 2007 rating decision that denied the Veteran's claim of entitlement to service connection for asbestosis is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for asbestosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for asbestosis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.
	
The Veteran's original claim for service connection for asbestosis was denied in a rating decision issued in April 2007.  At such time, the RO considered the Veteran's service treatment and personnel records, Mountain Home VA Medical Center (VAMC) treatment records dated through February 2007, and other treatment records from Dr. Garriott and Dr. Stiefel.  While the RO conceded the Veteran's exposure to asbestos during service as a result of his duties therein, it denied service connection on the basis that the Veteran was not diagnosed with asbestosis.  The RO noted that a private record from Dr. Garriott dated October 2003 revealed bilateral pleural plaques related to asbestos exposure.  However, the RO concluded that there has been no further testing or resulting diagnosis of asbestosis.   Therefore, the RO denied service connection for asbestosis based on a finding that there was no objective medical evidence showing that such condition had been diagnosed.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In an April 2007 letter, the Veteran was advised of the April 2007 denial and his appellate rights.  However, the Veteran did not file a notice of disagreement (NOD) until June 2009, more than two years after the original denial.  Because the Veteran did not appeal within one year of the April 2007 rating decision, the April 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].  

In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b) and (c).  38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for asbestosis was received prior to the expiration of the appeal period stemming from the April 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Furthermore, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  In this case, while additional service personnel records were received in June 2009 and further document the Veteran's in-service duties that may have exposed him to asbestos, such evidence is essentially duplicative of that previously considered.  Specifically, at the time of the April 2007 rating decision, a selection of service personnel records were considered and determined to have been sufficient to show that the Veteran had in-service exposure to asbestos.  Therefore, the newly received service personnel records are not relevant to the instant case and, as such, 38 C.F.R. § 3.156(c) is not applicable. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, evidence received since the April 2007 rating decision consists of Veteran's statements, to include his testimony at the August 2014 Board hearing, and post-service VA treatment records and examinations.  In this regard, a February 2011 VA respiratory examination showed that the Veteran's pulmonary function test (PFT) results were consistent with asbestosis.  The examiner stated that the absence of diagnostic chest x-rays finding was not uncommon.  In a February 2012 opinion, however, the examiner stated that, although the findings of the February 2011 examination showed that the PFTs were consistent with asbestosis, since then             the Veteran's PFTs were "essentially normal," and that his chest x-rays showed no typical findings of asbestosis.  Based on this fact, the examiner stated that the Veteran's claimed condition of asbestosis was less likely than not related to service because the Veteran did "not have the accepted criteria to diagnose asbestosis."  In a June 2012 statement, the examiner added that he has reviewed the private examination results from October 2003, which indicated that the Veteran's chest x-rays showed pleural plaques consistent with asbestosis.  However, the examiner tried to reconcile this by stating that the Veteran's current PFTs were essentially within normal limits and did not support the diagnosis of asbestosis. 
 
During his Board hearing, the Veteran stated that, in service, he packed asbestos packing in all the steam machinery and that he had to clean the asbestos pipes.  As a result, since service, he claims that he has been suffering from, and getting treatment for, breathing problems.  For purposes of the new and material analysis, the Veteran's testimony is presumed credible.  See Justus, supra.

Moreover, the newly received evidence includes a September 2014 CT scan that revealed, as relevant, evidence of a scattered bilateral pleural plaques, suggestive of previous asbestos exposure.  An accompanying statement from the Veteran's VA treatment provider indicated that the Veteran had been exposed to asbestos as the CT scan showed pleural plaques indicative of asbestos.
     
The Board finds that such newly received evidence provides a basis for reopening the claim for service connection for asbestosis.  In this regard, the evidence is "new" because it was not before the RO at the time of the April 2007 rating decision, and is not duplicative or cumulative of evidence previously of record as it shows a possible diagnosis of asbestosis and a suggestion of a relationship to service.  In this regard, the April 2007 decision denied service connection for asbestosis on the basis that there was no current disability related to service.  The newly received evidence, namely the February 2011 VA examination, shows that the Veteran's PFT results were consistent with asbestosis.  Even though the examiner subsequently stated that there was no diagnosis of asbestosis because later PFT results did not show the existence of asbestosis, there was a suggestion that the Veteran had a diagnosis of asbestosis during the February 2011 examination.  Moreover, the September 2014 CT scan showed evidence of a scattered bilateral pleural plaques, suggestive of previous asbestos exposure.  The RO has also conceded the Veteran's exposure to asbestos while in service.  As such, the possible diagnosis of asbestosis during the February 2011 examination, and the finding of bilateral pleural plaques on the Veteran's most recent CT scan suggests a possible relationship to service.  Therefore, the Board finds that the evidence is new and material and raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade, supra.  Consequently, as new and material evidence has been received, the Veteran's claim of entitlement to service connection for asbestos is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for asbestosis is reopened; the appeal is granted to this extent only.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a lung disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that, while the Veteran's in-service exposure to asbestos has been acknowledged, the record contains conflicting findings in regard to the nature of the Veteran's currently diagnosed lung disorder.  In this regard, as noted previously, there are various diagnoses of record, to include asbestos pleural disease, COPD, small airway obstructive disease, and asthma.  Furthermore, there is some confusion over whether the Veteran has an asbestos-related lung disorder.

Specifically, an October 2003 report from Dr. Gaziano notes that the Veteran's chest x-rays revealed bilateral pleural plaques.  The examiner stated that, to a reasonable degree of medical certainty, the Veteran has asbestos pleural disease with a mild degree of pulmonary functional impairment.  A June 2009 PFT diagnosed the Veteran with small airways and pulmonary disease.  The examiner did not provide an etiological opinion for these diagnoses.  In a February 2011 VA examination, the VA examiner stated that the Veteran's PFT results were consistent with asbestosis, and that the absence of diagnostic chest x-ray finding was not uncommon.  The examiner again did not provide an opinion as to the etiology.  

In a February 2012 VA respiratory examination, the examiner did not provide any diagnosis and stated that, since the February 2011 examination, the Veteran's PFTs were normal, and that his chest x-rays showed no typical findings of asbestosis.  However, the examiner did not explain the implications of finding of asbestosis during the February 2011 examination.  In a June 2012 addendum opinion, the examiner stated that he had seen the note from the private physician from October 2003, indicating that the Veteran's chest x-rays showed pleural plaques consistent with asbestosis; however, he stated that he did not see any radiology report, and that the Veteran's current PFTs were essentially within normal limits and they did not support a diagnosis of asbestosis.  Thereafter, a June 2014 note from Mountain Home VAMC shows that the Veteran has been diagnosed with COPD, and indicates exposure to asbestos.  Additionally, a September 2014 CT scan that revealed evidence of a scattered bilateral pleural plaques, suggestive of previous asbestos exposure, and an accompanying statement from the Veteran's VA treatment provider indicated that the Veteran had been exposed to asbestos as the CT scan showed pleural plaques indicative of asbestos.  However, no diagnosis with respect to such findings was offered. 

The Board finds that, in light of the fact that there is contradicting evidence with regard to whether the Veteran has asbestosis, and that the Veteran has other diagnoses that may be attributed to his asbestos exposure, a remand is necessary to provide the Veteran with a VA examination, to clarify the current diagnoses he has with regard to his lungs, and obtain an etiological opinion.   

The Board further observes that the Veteran receives treatment from the Mountain Home VAMC and, with the exception of the excerpts of records dated in June 2014 that the Veteran submitted, the most recent treatment record is dated in October 2010.  Additionally, at his hearing in 2014, he indicated that he began seeking treatment through the VA approximately 15 years previously for breathing problems; however, the earliest record contained in the claims file is dated in February 2006.  Therefore, while on remand, VA treatment records from such facility dated from 1999 to February 2006 and from October 2010 to the present should be obtained for consideration in his appeal.  Also, the Veteran should be given another opportunity to identify any outstanding private records

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records from Mountain Home VAMC dated from dated from 1999 to February 2006 and from October 2010 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his lung disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A) The examiner should identify all current lung disorders.  If the examiner concludes that the Veteran does not have asbestosis, he or she should reconcile this finding with the finding noted in the October 2003 report from Dr. Gaziano that indicate that chest x-rays revealed bilateral pleural plaques, and that the Veteran has asbestos pleural disease with a mild degree of pulmonary functional impairment; the finding by the February 2011 examiner who had concluded that the Veteran's PFTs were consistent with asbestosis; and the September 2014 CT scan that revealed evidence of a scattered bilateral pleural plaques, suggestive of previous asbestos exposure and the accompanying statement from the Veteran's VA treatment provider that indicated that the Veteran had been exposed to asbestos as the CT scan showed pleural plaques indicative of asbestos.

(B)  For each currently diagnosed lung disorder, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his acknowledged exposure to asbestos during service.  

The examiner should also consider the Veteran's statements regarding the onset of his claimed disorder, and the continuity of symptomatology of the claimed disorder.  The rationale for any opinion offered should be provided. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received at the Board in November 2014, which consisted of the aforementioned September 2014 CT scan and physician statement.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


